SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
15
CA 10-00895
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, GREEN, AND GORSKI, JJ.


OTU A. OBOT, PLAINTIFF-APPELLANT,

                     V                                             ORDER

NATIONAL FUEL GAS DISTRIBUTION CORPORATION,
DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


OTU A. OBOT, PLAINTIFF-APPELLANT PRO SE.

FELDMAN KIEFFER, LLP, BUFFALO (BRIAN BOGNER OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Drury, J.), entered March 30, 2010. The order dismissed
plaintiff’s complaints and directed that, in the event that plaintiff
decides to bring another claim against defendant, he must first obtain
leave of court.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court